DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 01/28/2021 is acknowledged.
Claim(s) 2-17 & 20-25 are under examination.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2021.

Claim Rejections - 35 USC § 101
Claim(s) 2-17 & 20-25 is/are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism. 

Claim(s) 2-17 & 20-25 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 20 claims the structure of the human body, specifically “a finger 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 states, “…having a cross-sectional radius that decreases from a first base of the deformable spacer towards the second wall to a second base of the deformable spacer towards an inner volume of the body.”  It is not understood what encompasses “second base” and the claimed relationship between the second base and the other claimed elements.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 10 recites, “…wherein a cross-sectional area of the curved portion is from about 0.5 cm2 to about 4 cm2 at the opening”.  However, no disclosure within the Specification supports the claimed subject matter.
Claim 15 recites, “a second base”.  However, no disclosure within the Specification supports the claimed subject matter.

Claim Objections
Claim(s) 20 is/are objected to because of the following informalities:  
Claim 20, Line 18:  --finger of the user—should be “finger of the subject” 
Claim 2, Line 2 & 9:  --finger of the user—should be “finger of the subject”
Appropriate correction is required. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second base” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-14, 16-17 & 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro-Gonzalez et al. (U.S. Patent Application 2016/0148038 A1) and further in view of Gurley (U.S. Patent Application 2001/0002431 A1); Chin (U.S. Patent Application 2007/0260129 A1) and Branigan et al. (U.S. Patent 5,452,717).
Claim 20:  Castro-Gonzalez teaches – 
A kit [Systems, apparatus] (Abstract) comprising: 
a finger imaging device (Figure 11A, Element 1100), including 
a light source [illumination source] (Figure 11B, Element 1160); 
a detector [detector] (Figure 11A, Element 1124) and
a receptacle (Figure 11A, Element 1112) including 
an imaging window (Figure 11A, Element 1114) 
the light source and the detector optically coupled to the imaging window (Elements 1160, 1124 & 1114 as show in Figure 11A & 11B and Para 0100).
Castro-Gonzalez fails to teach a finger insert.  However, Gurley teaches –
a set of finger inserts [a dispensing package which contains a plurality of digit covers] (Para 0040) in order to aid in prevention of the spread of communicable diseases from the patient to a reuseable medical device (Para 0009)
each finger insert (Figure 2, Element 10) of the set of finger inserts including 
a housing (Figure 2, Element 10) defining 
an opening (Figure 2, Element 18) to receive a finger (Figure 5, Element 66) of a subject (as shown in Figure 5)
and further defining
a landing region (Figure 2, Element 16) abuts against a distal phalange of the finger of the subject (Figure 5, Element 66) when the finger is placed into the finger insert (Figure 5, Element 10) via the opening (Figure 5, Element 18) (as shown in Figure 5)
the housing including 
a first wall [front panel] (Figure 2, Element 12) and a second wall the second wall [back panel] (Figure 2, Element 14) being optically transparent [transparent permitting the passage of light] to facilitate (capable of) imaging of the nailfold of the finger (Para 0040)
each finger insert of the set of finger inserts being disposable [covers can be more economically disposed of after use] (Para 0012)
wherein a first finger insert of the set of finger inserts is different from a second finger insert apparatus of the set of finger inserts in one of a length of the housing along its longitudinal axis [The covers 10 can be made in different lengths and diameters for fitting toes and fingers] (Para 0028)
It would have been obvious to one of ordinary skill in the art to modify Castro-Gonzalez to include the finger insert as taught by Gurley in order to aid in prevention of the spread of communicable diseases from the patient to a reuseable medical device (Para 0009).
In view of the combined teachings of Castro-Gonzalez and Gurley. The prior art teaches in the receptacle (Figure 11A, Element 1112 of Castro-Gonzalez) such that at least a section of the second wall [back panel] (Figure 2, Element 14 of Gurley) of that finger insert is in optical communication with the imaging window (Figure 11A, Element 1114 of Castro-Gonzalez) when that finger insert is disposed in the receptacle (Figure 11A, Element 1112 of Castro-Gonzalez).  The combination of the prior art references would lead one of ordinary skill in the art to wear the finger insert as taught by Gurley while using the receptacle as taught by Castro-Gonzalez in order to aid in prevention of the spread of communicable diseases from the patient to a reuseable medical device (Para 0009).
Castro-Gonzalez and Gurley fail to teach a deformable pad.  However, Chin teaches –
a deformable pad [conformable sensor body] (Figure 2A) positioned on at least a portion of the first wall to form an open-pore structure [raised protrusions, such as nubs] (Figure 1B, Element 18 and Para 0036) that fills a gap between the first wall and the finger of the user when the finger is inserted into the finger insert (as shown in Figure 5) in order to reduce sensor movement by providing a durable, non-adhesive gripping contact with a patient's skin (Para 0028).
Examiner’s Note:  While Chin does not specifically teach reducing trapped air in the liquid, the Examiner contends that the disclosed structure of Chin reads on the claimed structure of the Applicant and are thus capable of performing the claim limitation of reducing trapped air in the liquid when the liquid is present in the finger insert, during insertion and movement of the finger in the finger insert.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro-Gonzalez and Gurley to include the deformable pad as taught by Chin in order to reduce sensor movement by providing a durable, non-adhesive gripping contact with a patient's skin (Para 0028).
Castro-Gonzalez teaches immersion fluid within the finger hole (Figure 14C).  Gurley merely teaches the cover is fluid impervious (Para 0029).  Chin teaches sensors designed for liquid environments (Para 0044).  The prior art references fail to specifically teach the finger immersed in the liquid when the liquid is present in the finger insert.  However, Branigan teaches:
a finger insert (Figure 10, Element 22a) to hold a liquid (Figure 10, Element 38a & 40a) to monitor of the finger of the subject (Col. 8, Line 40)
wherein at least the distal phalange of the finger is immersed in the liquid when the liquid is present in the finger insert and as the finger is placed into the finger insert via the opening [The optical coupling medium remains in contact with the tissue as the patient moves his or her finger] (Col. 7, Line 9-10) in order to fill cavities within the finger insert [cot] (Abstract) with an oil or gel to match with an index of refraction of the patient’s skin for improved monitoring (Col. 7, Line 5-14)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez, Gurley and Chin to include the liquid immersion as taught by Branigan in order to fill cavities within the finger insert [cot] (Abstract) with an oil or gel to match with an index of refraction of the patient’s skin for improved monitoring (Col. 7, Line 5-14).
Claim 21:  Castro-Gonzalez teaches – 
A system [Systems, apparatus] (Abstract) comprising:
a finger imaging device (Figure 11A, Element 1100), including
a light source [illumination source] (Figure 11B, Element 1160); 
a detector [detector] (Figure 11A, Element 1124) and
a receptacle (Figure 11A, Element 1112) including 
an imaging window (Figure 11A, Element 1114)
the light source and the detector optically coupled to the imaging window (Elements 1160, 1124 & 1114 as show in Figure 11A & 11B and Para 0100)
Castro-Gonzalez fails to teach a finger insert.  However, Gurley teaches –
a finger insert (Figure 2, Element 10)
the finger insert being disposable in the medical device (Figure 5) in order to aid in prevention of the spread of communicable diseases from the patient to a reuseable medical device (Para 0009)
a housing (Figure 2, Element 10) defining 
an opening (Figure 2, Element 18) to receive a finger (Figure 5, Element 66) of a subject (as shown in Figure 5)
further defining 
a landing region (Figure 2, Element 16) that abuts against a distal phalange of the finger of the subject  (Figure 5, Element 66) when the finger is placed into the finger insert (Figure 5, Element 10) via the opening (Figure 5, Element 18) (as shown in Figure 5)
the housing including 
a first wall [front panel] (Figure 2, Element 12) and a second wall [back panel] (Figure 2, Element 14), 
the second wall being optically transparent [transparent permitting the passage of light] (Para 0040) to facilitate (capable of) imaging of the nailfold of the finger via the light source  [illumination source] (Figure 11B, Element 1160 of Castro-Gonzalez) and detector [detector] (Figure 11A, Element 1124 of Castro-Gonzalez)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez to include the finger insert as taught by Gurley in order to aid in prevention of the spread of communicable diseases from the patient to a reuseable medical device (Para 0009).
Castro-Gonzalez and Gurley fail to teach a deformable pad.  However, Chin teaches –
a deformable pad [conformable sensor body] (Figure 2A) positioned on at least a portion of the first wall to form an open-pore structure [raised protrusions, such as nubs] (Figure 1B, Element 18 and Para 0036) that fills a gap between the first wall and the finger of the user when the finger is inserted into the finger insert (as shown in Figure 5) in order to reduce sensor movement by providing a durable, non-adhesive gripping contact with a patient's skin (Para 0028).
Examiner’s Note:  While Chin does not specifically teach reducing trapped air in the liquid, the Examiner contends that the disclosed structure of Chin reads on the claimed structure of the Applicant and are thus capable of performing the claim limitation of reducing trapped air in the liquid when the liquid is present in the finger insert, during insertion and movement of the finger in the finger insert.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez and Gurley to include the deformable pad as taught by Chin in order to reduce sensor movement by providing a durable, non-adhesive gripping contact with a patient's skin (Para 0028).
Castro-Gonzalez teaches immersion fluid within the finger hole (Figure 14C).  Gurley merely teaches the cover is fluid impervious (Para 0029).  Chin teaches sensors designed for liquid environments (Para 0044).  The prior art references fail to specifically teach the finger immersed in the liquid when the liquid is present in the finger insert.  However, Branigan teaches:
a finger insert (Figure 10, Element 22a) to hold a liquid (Figure 10, Element 38a & 40a) to monitor of the finger of the subject (Col. 8, Line 40)
wherein at least the distal phalange of the finger is immersed in the liquid when the liquid is present in the finger insert and as the finger is placed into the finger insert via the opening [The optical coupling medium remains in contact with the tissue as the patient moves his or her finger] (Col. 7, Line 9-10) in order to fill cavities within the finger insert [cot] (Abstract) with an oil or gel to match with an index of refraction of the patient’s skin for improved monitoring (Col. 7, Line 5-14)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez, Gurley and Chin to include the liquid immersion as taught by Branigan in order to fill cavities within the finger insert [cot] (Abstract) with an oil or gel to match with an index of refraction of the patient’s skin for improved monitoring (Col. 7, Line 5-14).
Claim 11:  Castro-Gonzalez and Gurley fail to teach an inelastic material.  However, Chin teaches –
wherein the housing is composed of an inelastic material [relatively rigid] (Figure 4A) in order to have advantages similar to the conformable bandage-type sensors (Para 0042)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez and Gurley to include the deformable pad as taught by Chin in order to have advantages similar to the conformable bandage-type sensors (Para 0042).
Claim 12:   Castro-Gonzalez fails to teach a finger insert.  However, Gurley teaches –
a length of the housing along its longitudinal axis being from about 1 cm to about 7 cm [The covers 10 can be made in different lengths and diameters for fitting toes and fingers] (Para 0028) in order to aid in prevention of the spread of communicable diseases from the patient to a reuseable medical device (Para 0009)
Examiner’s Note:  While Gurley fails to specifically mention the numbers values, it is understood that Gurley is size for fitting a finger similarly to the invention of the Applicant where those claimed values are for fitting a finger.  The Examiner contends Gurley reads on the claim as both Gurley and the invention of the Applicant are for fitting to human fingers.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez to include the finger insert as taught by Gurley in order to aid in prevention of the spread of communicable diseases from the patient to a reuseable medical device (Para 0009).
Claim 13-14 & 16-17:  Castro-Gonzalez and Gurley fail to teach a deformable pad.  However, Chin teaches –
wherein the deformable pad includes a plurality of deformable spacers to elastically deform upon insertion of the finger into the finger insert (example of deformation shown in Figure 2B and Figure 1B) in order to reduce sensor movement by providing a durable, non-adhesive gripping contact with a patient's skin (Para 0028).
wherein the deformable pad (Figure 2A, Element 10A & Figure 1A, Element 10A) further includes a base layer (Figure 1A, Element 16) having the plurality of deformable spacers formed thereon (Figure 1B and Para 0036)
wherein the plurality of deformable spacers includes 2 to 200 deformable spacers (as shown Figure 1B, Element 18)
the plurality of deformable spacers being composed of a material including a silicone (Para 0032)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez and Gurley to include the deformable pad as taught by Chin in order to reduce sensor movement by providing a durable, non-adhesive gripping contact with a patient's skin (Para 0028).
Claim 22:  Castro-Gonzalez teaches – 
A method (Abstract) comprising: 
receiving a finger of a user disposed in a finger imaging device (Figure 11A, Element 1100)
imaging a nailfold portion of the finger using the nailfold imaging device (Abstract)
Castro-Gonzalez fails to teach a finger insert.  However, Gurley teaches –
a finger insert disposed in a medical device (Figure 5) in order to aid in prevention of the spread of communicable diseases from the patient to a reuseable medical device (Para 0009)
the finger insert including:
a housing (Figure 2, Element 10) defining 
an opening (Figure 2, Element 18) to receive a finger (Figure 5, Element 66) of a subject (as shown in Figure 5)
further defining 
a landing region (Figure 2, Element 16) that abuts against a distal phalange of the finger of the subject  (Figure 5, Element 66) when the finger is placed into the finger insert (Figure 5, Element 10) via the opening (Figure 5, Element 18) (as shown in Figure 5)
the housing including 
a first wall [front panel] (Figure 2, Element 12) and a second wall [back panel] (Figure 2, Element 14), 
the second wall being optically transparent [transparent permitting the passage of light] (Para 0040) 
to facilitate imaging of the nailfold of the finger (as taught by Castro-Gonzalez)  
Castro-Gonzalez and Gurley fail to teach a deformable pad.  However, Chin teaches –
a deformable pad [conformable sensor body] (Figure 2A) positioned on at least a portion of the first wall to form an open-pore structure [raised protrusions, such as nubs] (Figure 1B, Element 18 and Para 0036) that fills a gap between the first wall and the finger of the user when the finger is inserted into the finger insert (as shown in Figure 5) in order to reduce sensor movement by providing a durable, non-adhesive gripping contact with a patient's skin (Para 0028).
Examiner’s Note:  While Chin does not specifically teach reducing trapped air in the liquid, the Examiner contends that the disclosed structure and method steps of Chin reads on the claims of the Applicant and are thus performing the claim limitation of reducing trapped air in the liquid when the liquid is present in the finger insert, during insertion and movement of the finger in the finger insert.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez and Gurley to include the deformable pad as taught by Chin in order to reduce sensor movement by providing a durable, non-adhesive gripping contact with a patient's skin (Para 0028).
Castro-Gonzalez teaches immersion fluid within the finger hole (Figure 14C).  Gurley merely teaches the cover is fluid impervious (Para 0029).  Chin teaches sensors designed for liquid environments (Para 0044).  The prior art references fail to specifically teach the finger immersed in the liquid when the liquid is present in the finger insert.  However, Branigan teaches:
a finger insert (Figure 10, Element 22a) to hold a liquid (Figure 10, Element 38a & 40a) to monitor of the finger of the subject (Col. 8, Line 40)
wherein at least the distal phalange of the finger is immersed in the liquid when the liquid is present in the finger insert and as the finger is placed into the finger insert via the opening [The optical coupling medium remains in contact with the tissue as the patient moves his or her finger] (Col. 7, Line 9-10) in order to fill cavities within the finger insert [cot] (Abstract) with an oil or gel to match with an index of refraction of the patient’s skin for improved monitoring (Col. 7, Line 5-14)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez, Gurley and Chin to include the liquid immersion as taught by Branigan in order to fill cavities within the finger insert [cot] (Abstract) with an oil or gel to match with an index of refraction of the patient’s skin for improved monitoring (Col. 7, Line 5-14).
Claim 23:  Castro-Gonzalez teaches – 
inserting the finger into a receptacle (Figure 11A, Element 1112) of the finger imaging device (Figure 11A, Element 1100), 
the finger imaging device including
a light source [illumination source] (Figure 11B, Element 1160); 
a detector [detector] (Figure 11A, Element 1124) and
a receptacle (Figure 11A, Element 1112) including 
an imaging window (Figure 11A, Element 1114) 
wherein the imaging includes imaging the portion of the finger with the light source and detector via the imaging window (Elements 1160, 1124 & 1114 as show in Figure 11A & 11B and Para 0100).
Castro-Gonzalez fails to teach a finger insert.  However, Gurley teaches –
a finger insert (Figure 2, Element 10) and the second wall [back panel] (Figure 2, Element 14) in order to aid in prevention of the spread of communicable diseases from the patient to a reuseable medical device (Para 0009)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez to include the finger insert as taught by Gurley in order to aid in prevention of the spread of communicable diseases from the patient to a reuseable medical device (Para 0009).
Claim 24:  Castro-Gonzalez teaches immersion fluid within the finger hole (Figure 14C).  Gurley merely teaches the cover is fluid impervious (Para 0029).  Chin teaches sensors designed for liquid environments (Para 0044).  The prior art references fail to specifically teach the finger immersed in the liquid when the liquid is present in the finger insert.  However, Branigan teaches:
further comprising adding the liquid to the finger insert prior to the receiving [The optical coupling medium remains in contact with the tissue as the patient moves his or her finger] (Col. 7, Line 9-10) in order to fill cavities within the finger insert [cot] (Abstract) with an oil or gel to match with an index of refraction of the patient’s skin for improved monitoring (Col. 7, Line 5-14)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez, Gurley and Chin to include the liquid immersion as taught by Branigan in order to fill cavities within the finger insert [cot] (Abstract) with an oil or gel to match with an index of refraction of the patient’s skin for improved monitoring (Col. 7, Line 5-14).
Claim 25:  Castro-Gonzalez teaches immersion fluid within the finger hole (Figure 14C).  Gurley merely teaches the cover is fluid impervious (Para 0029).  Chin teaches sensors designed for liquid environments (Para 0044).  The prior art references fail to specifically teach the finger immersed in the liquid when the liquid is present in the finger insert.  However, Branigan teaches:
wherein the liquid includes an immersion oil  (Col. 7, Line 9-14) in order to fill cavities within the finger insert [cot] (Abstract) with an oil or gel to match with an index of refraction of the patient’s skin for improved monitoring (Col. 7, Line 5-14)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez, Gurley and Chin to include the liquid immersion as taught by Branigan in order to fill cavities within the finger insert [cot] (Abstract) with an oil or gel to match with an index of refraction of the patient’s skin for improved monitoring (Col. 7, Line 5-14).

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro-Gonzalez et al. (U.S. Patent Application 2016/0148038 A1); Gurley (U.S. Patent Application 2001/0002431 A1); Chin (U.S. Patent Application 2007/0260129 A1) and Branigan et al. (U.S. Patent 5,452,717) and further in view of Howser (U.S. Patent 2,588,528).

    PNG
    media_image1.png
    444
    797
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    361
    366
    media_image2.png
    Greyscale
Claim 2:  Castro-Gonzalez, Gurley, Chin and Branigan fail to teach the details regarding the claimed wall portions.  However, Howser teaches – 
second wall (show in Figure 1 & 3) defining
a first wall portion defining a portion of the opening, to abut against a distal interphalangeal joint of the finger of the user (Figure 1 & 3, Elements 3, 4 & 9)
a second wall portion adjacent to the first wall portion and angled with respect to the first wall portion (Figure 1 & 3, Element 7) and
a third wall portion adjacent to the second wall portion and angled with respect to the third wall portion (Figure 1 & 3, Elements 8)
such that the second wall portion, the third wall portion, or both, abut against the nail of the finger of the user, to prevent or reduce contact between the nailfold and the second wall [gives more accommodation to the fingernail of the user] (Col. 1, Line 23-25) in order to produce more desired comfort among users (Col. 1, Line 22-30).
Examiner’s Note:  Although Howser is directed to a sewing thimble, Howser and the invention of the Applicant are solving the same problem of finger accommodation.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez, Gurley, Chin and Branigan to include the finger insert details as taught by Howser in order to produce more desired comfort among users (Col. 1, Line 22-30).
Claim 3:  Castro-Gonzalez and Gurley fail to teach a deformable pad.  However, Chin teaches –
having the deformable pad coupled thereto [conformable sensor body] (Figure 2A) in order to reduce sensor movement by providing a durable, non-adhesive gripping contact with a patient's skin (Para 0028).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez and Gurley to include the deformable pad as taught by Chin in order to reduce sensor movement by providing a durable, non-adhesive gripping contact with a patient's skin (Para 0028).
Castro-Gonzalez, Gurley, Chin and Branigan fail to teach the details regarding the claimed wall portions.  However, Howser teaches – 

    PNG
    media_image1.png
    444
    797
    media_image1.png
    Greyscale
the first wall (Figure 1 & 2) defining:
a fourth wall (Figure 1 & 2, Element 1, 3 & 9) portion defining a reminder portion of the opening 
a fifth wall portion (Figure 1 & 2, Element 5; Element 5 closest to Element 2) adjacent to the fourth wall portion (Figure 1 & 2, Element 1, 3 & 9) and 
a sixth wall portion (Figure 1 & 2, Element 6; Element 6 closest to Element 5 near the top of Figure 2) adjacent to the fifth wall portion (Figure 1 & 2, Element 5; Element 5 closest to Element 2)
such that the fifth wall portion and the sixth wall portion collectively define the landing region to receive the distal phalange of the finger of the subject during use (Col. 1, Line 23-25) in order to produce more desired comfort among users (Col. 1, Line 22-30)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez, Gurley, Chin and Branigan to include the finger insert details as taught by Howser in order to produce more desired comfort among users (Col. 1, Line 22-30).
Claim 4:  Castro-Gonzalez, Gurley, Chin and Branigan fail to teach the details regarding the claimed wall portions.  However, Howser teaches – 
wherein the third wall portion and the sixth wall portion collectively define a nail space to accommodate a portion of the nail of the finger that extends beyond the distal phalange of the finger during use (Col. 1, Line 23-25) in order to produce more desired comfort among users (Col. 1, Line 22-30)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez, Gurley, Chin and Branigan to include the finger insert details as taught by Howser in order to produce more desired comfort among users (Col. 1, Line 22-30).
Claim 5:  Castro-Gonzalez, Gurley, Chin and Branigan fail to teach the details regarding the claimed wall portions.  However, Howser teaches – 
wherein the first wall portion is flat (Figure 1 & 3, Elements 3, 4 & 9) and
wherein the fourth wall portion is curved (Figure 1 & 2, Element 1, 3 & 9)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez, Gurley, Chin and Branigan to include the finger insert details as taught by Howser in order to produce more desired comfort among users (Col. 1, Line 22-30).
Claim 6:  Castro-Gonzalez, Gurley, Chin and Branigan fail to teach the details regarding the claimed wall portions.  However, Howser teaches – 
wherein a cross-sectional area of the fourth wall portion continuously decreases from the opening of the housing to the fifth wall portion (Figure 4 & 5)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez, Gurley, Chin and Branigan to include the finger insert details as taught by Howser in order to produce more desired comfort among users (Col. 1, Line 22-30).
Claim 7:  Castro-Gonzalez, Gurley, Chin and Branigan fail to teach the details regarding the claimed wall portions.  However, Howser teaches – 
wherein the fourth wall portion has two or more different cross-sectional areas along a longitudinal axis of the housing (Figure 4 & 5)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez, Gurley, Chin and Branigan to include the finger insert details as taught by Howser in order to produce more desired comfort among users (Col. 1, Line 22-30).
Claim 8:  Castro-Gonzalez and Gurley fail to teach a deformable pad.  However, Chin teaches –
wherein the deformable pad includes a plurality of deformable spacers to elastically deform upon insertion of the finger into the finger insert (example of deformation shown in Figure 2B) 
wherein each deformable spacer is shaped and sized to maintain separation between adjacent deformable spacers of the plurality of deformable spacers in the absence of finger insertion (example of deformation shown in Figure 2B and Figure 1B) in order to reduce sensor movement by providing a durable, non-adhesive gripping contact with a patient's skin (Para 0028).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez and Gurley to include the deformable pad as taught by Chin in order to reduce sensor movement by providing a durable, non-adhesive gripping contact with a patient's skin (Para 0028).
Claim 9:  Castro-Gonzalez fails to teach a finger insert.  However, Gurley teaches –
wherein the wall portion is optically transparent [transparent permitting the passage of light] (Para 0040) in order to aid in prevention of the spread of communicable diseases from the patient to a reuseable medical device (Para 0009)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez to include the finger insert as taught by Gurley in order to aid in prevention of the spread of communicable diseases from the patient to a reuseable medical device (Para 0009).
Castro-Gonzalez, Gurley, Chin and Branigan fail to teach the details regarding the claimed wall portions.  However, Howser teaches – 
the fourth wall portion (Figure 1 & 2, Element 1, 3 & 9) in order to produce more desired comfort among users (Col. 1, Line 22-30)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez, Gurley, Chin and Branigan to include the finger insert details as taught by Howser in order to produce more desired comfort among users (Col. 1, Line 22-30).
Claim 10:  Castro-Gonzalez, Gurley, Chin and Branigan fail to teach the details regarding the claimed wall portions.  However, Howser teaches – 
wherein a cross-sectional area of the curved portion is from about 0.5 cm2 to about 4 cm2 at the opening (Figure 1-5) in order to produce more desired comfort among users (Col. 1, Line 22-30).
Examiner’s Note:  While Howser fails to specifically mention the numbers values, it is understood that Howser is size for fitting a finger similarly to the invention of the Applicant where those claimed values are for fitting a finger.  The Examiner contends Howser reads on the claim as both Howser and the invention of the Applicant are for fitting to human fingers.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Castro-Gonzalez, Gurley, Chin and Branigan to include the finger insert details as taught by Howser in order to produce more desired comfort among users (Col. 1, Line 22-30).
Claim 15:  Castro-Gonzalez and Gurley fail to teach a deformable pad.  However, Chin teaches –
wherein each deformable spacer of the plurality of deformable spacers is frustoconical in form, having a cross-sectional radius that decreases from a first base of the deformable spacer towards the second wall to a second base of the deformable spacer towards an inner volume of the body (Figure 2A, Element 26, 28, 30 & 32) in order to reduce sensor movement by providing a durable, non-adhesive gripping contact with a patient's skin (Para 0028).
Examiner’s Note:  In light of the pending 112(b) rejection above, the Examiner is interpreting the claim as best understood by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hishino (U.S. Patent 5,926,261) - A finger fixing apparatus includes a base, a scanner unit, and a finger press band. The base has a fingerprint read window. The scanner unit is arranged below the fingerprint read window. The finger press band extends above the fingerprint read window in a direction perpendicular to a finger inserting direction while ensuring a predetermined space. The finger press band is positioned to correspond to the fingerprint read window.
Weckstrom et al. (U.S. Patent 6,041,247) - An optical sensor for non-invasively measuring the content or composition of one or more chemical components within especially a living tissue of a body portion. Radiation sources (38), emit measuring radiation with at least two wavelengths to a portion (6) of the body of a patient. A detector (37) receives the measuring radiation having passed through said body portion of a patient and converts same to electric form. At least one radiation transfer section is located between either the radiation sources or respectively the detectors and the external surface (50) of the body portion of a patient. A measuring-radiation diffusely reflecting surface (14, 17) is positioned between the ends. The sensor may comprise a pulse oximeter sensor.
WANG (U.S. Patent Application 2009/0018417 A1) - For repeatedly measuring signals from a fixed position of a tissue to monitor the blood composition, we use one or more elastic membranes at upper and lower parts of the extruded tissue together with a cone-shaped guide. This will constrain the tissue in the fixed position when a signal guide is used for measuring signals from the fixed position of the tissue repeatedly. The signals can be from an aggregate of the designated composition with the other ingredients of the blood.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793